Citation Nr: 0501362	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of frostbite 
of the feet.  The veteran subsequently perfected this appeal.

The veteran's appeal was certified to the Board in July 2003.  
In August 2003, the veteran submitted additional evidence to 
the RO.  The evidence was subsequently forwarded to the Board 
along with a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  In October 1990, the Board denied service connection for 
residuals of frostbite of the feet essentially based on a 
finding that the veteran did not have chronic residuals of 
frostbite of the feet.  

2.  Evidence added to the record since the October 1990 Board 
decision includes a June 2003 VA outpatient note suggesting 
the veteran has a current disability secondary to frostbite 
injury.  This evidence is new and may be considered to bear 
directly and substantially upon the merits of the veteran's 
claim for service connection.  

3.  The veteran participated in combat during the Korean 
conflict; he sustained frozen feet as a result of being 
pinned down by the enemy in February 1951 and was awarded the 
Purple Heart.  

4.  Resolving reasonable doubt in the veteran's favor, he 
currently has residuals of frostbite of the feet related to 
his active military service.  





CONCLUSIONS OF LAW

1.  The October 1990 Board decision is final and is not 
subject to revision on the same factual basis.  See 38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1990) (currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004)).  

2.  New and material evidence has been submitted since the 
final October 1990 Board decision and the claim of 
entitlement to service connection for residuals of frostbite 
of the feet is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  Residuals of frostbite of the feet were incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

In light of the favorable decision to reopen and grant the 
veteran's claim for service connection, remanding this case 
for further development pursuant to the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In March 1988, the RO denied service connection for status 
post frostbite of the feet.  The veteran subsequently 
perfected an appeal of this decision.  In June 1989, the 
Board remanded this issue for further development.  In 
October 1990, the Board denied service connection for 
residuals of frostbite of the feet, essentially based on a 
finding that the veteran did not have any chronic residuals 
of frostbite.  The Board conceded that the veteran was 
exposed to cold weather during military service in Korea and 
that he may have been hospitalized for frostbite, but 
determined that his subjective complaints of intolerance to 
cold weather and the abnormality of the nail of the left 
great toe, standing alone, were insufficient to establish 
chronic residuals.  The Board's October 1990 decision is 
final and is not subject to revision on the same factual 
basis.  See 38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1990) (currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004)).  

In July 2000, the RO received correspondence wherein the 
veteran requested to reopen his claim for service connection 
for residuals of frostbite of the feet.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002).

For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

At the time of the October 1990 Board decision, the claims 
folder contained evidence showing the veteran was 
hospitalized in February 1951, presumably for frostbite of 
the feet.  

The claims folder also contained various medical evidence.  
In December 1987, the veteran underwent a VA examination.  He 
reported constant pain in the toes since they were frozen 
during service.  Diagnosis was status post frostbite of the 
feet in the remote past with residual cold intolerance.  The 
veteran underwent another VA examination in July 1989.  He 
reported that his feet are cold in the wintertime.  Physical 
examination revealed retarded growth of the left large 
toenail.  Range of motion of the extremities was normal and 
there was no major leg edema.  Diagnosis was post status 
frostbite, lower extremities with retarded growth of left 
large toenail.  Testing in August 1989 revealed normal venous 
doppler examination and normal arterial segmental pressures 
in both lower extremities.  

Additional evidence has been added to the claims folder since 
the October 1990 Board decision.  This includes a June 2003 
VA podiatry outpatient record that indicates the veteran has 
peripheral neuropathy secondary to frostbite.  

The foregoing medical evidence is new, as it was not 
previously considered.  The Board also finds the cited 
evidence to be material because it suggests the veteran has a 
current disability related to frostbite.  It is the Board's 
view that this evidence may be considered to bear directly 
and substantially upon the specific matter under 
consideration and to be of such significance that it must be 
considered together with all of the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the claim 
for service connection for residuals of frostbite of the feet 
is reopened and the Board must consider the merits of the 
claim.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: (1) evidence of a disease or injury during 
service; (2) evidence of current disability; and (3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  

The veteran's DD-214 indicates he was awarded the Combat 
Infantryman Badge and the Korean Service Medal with 3 Bronze 
Stars.  The veteran's service medical records were destroyed 
in the fire at the National Personnel Records Center (NPRC) 
and are unavailable for review.  Morning reports, however, 
indicate that the veteran was hospitalized in February 1951 
and letters to his family at that time indicate he was in the 
hospital due to frostbitten feet.  Documentation from the 
Department of the Army, Board for Correction of Military 
Records, indicates that the veteran's Army records were 
corrected to show "that the individual concerned was awarded 
the Bronze Star Medal with 'V' Device;" and "that he 
sustained frozen feet as a result of being pinned down by the 
enemy on 13 February 1951 in Korea and was awarded the Purple 
Heart."  Thus, the record clearly establishes that the 
veteran suffered frostbite of the feet during service.  

The evidence of record also establishes that the veteran 
currently has residuals of frostbite.  The June 2003 VA 
outpatient note indicates that the veteran complains of 
severe pain, burning, shooting pain, and the feeling that his 
foot is being stuck with needles in the bottom.  Objectively, 
the neurological examination revealed severe paresthesias.  
Assessment was peripheral neuropathy secondary to frostbite.  

Regarding a relationship to military service, the veteran has 
reported having cold, pain, and burning in his feet since his 
in-service injury.  A June 1987 statement from the veteran's 
brother indicates that the veteran complained of his feet and 
legs hurting since his return from Korea.  Although not 
competent to diagnose a medical disability or render an 
opinion regarding its etiology, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), the veteran is certainly competent to 
report the above symptoms related to his feet.  

The June 2003 VA podiatry outpatient note indicates that the 
veteran has peripheral neuropathy secondary to frostbite.  
There is no indication that the podiatrist had the claims 
folder for review and it appears that the etiology opinion 
was based on the history as reported by the veteran.  
Notwithstanding, the veteran advised the examiner that he was 
hospitalized during service for frostbite and this is 
consistent with the record.  

In summary, the record establishes that the veteran suffered 
frostbite of his feet during the Korean conflict for which he 
was subsequently awarded a Purple Heart.  There is no 
indication in the record that his feet were frostbitten at 
any time subsequent to his active military service.  The 
veteran reported symptoms related to his feet since discharge 
and he currently has residuals that a VA podiatrist has 
related to frostbite injury.  The Board acknowledges that the 
referenced etiology opinion was supplied by a podiatrist and 
that the veteran has not undergone a current VA cold injury 
examination.  Notwithstanding, the Board finds no reason to 
doubt the competency of the June 2003 opinion and resolving 
any reasonable doubt in the veteran's favor, concludes that 
he currently has residuals of frostbite of the feet that are 
related to his active military service.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, service connection is 
warranted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of frostbite of the feet 
is reopened.

Service connection for residuals of frostbite of the feet is 
granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


